This opinion is subject to administrative correction before final disposition.




                                 Before
                    STEPHENS, LAWRENCE, and GEIS
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                     Leonardo C. GUERRERO
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900332

                         Decided: 15 September 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                              Stephen F. Keane

   Sentence adjudged 22 August 2019 by a special court-martial con-
   vened at Marine Corps Air Station Miramar, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment:
   confinement for six months, reduction to E-1, forfeitures of $1,100.00
   pay per month for six months, and a bad-conduct discharge. 1

                              For Appellant:
                   Captain Thomas P. Belsky, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1 The convening authority suspended all confinement in excess of three months
pursuant to a pretrial agreement.
             United States v. Guerrero, NMCCA No. 201900332
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59, 66, Uniform Code of Military Justice, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2